Information Disclosure Statement
The information disclosure statement filed 05/18/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. A copy of the “Chinese Office Action for Chinese Application No. 202110612700.6 mailed March 17, 2022” (NPL item 1) has not been provided. It has been placed in the application file, but the information referred to therein has not been considered. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

/JYE-JUNE LEE/Examiner, Art Unit 2838                                                                                                                                                                                                        
/KYLE J MOODY/Primary Examiner, Art Unit 2838